Opinion issued June9, 2006
 
 

 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00443-CR
____________

IN RE JOSUE DAVID BERNAL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
           Relator, Josue David Bernal, requests that this Court compel respondent
 to:
rule on his pro se motion that requesting the trial court loan him the  record  in case 
number 709911.  Relator was convicted of the offense of murder on November 19,
1996 in the 178th District Court of Harris County, Texas.  He was sentenced to
confinement for life.  We deny the petition for writ of mandamus.
          Relator’s petition does not meet the requirements of Rule 52.3 of the Rules of
Appellate Procedure.  See Tex. R. App. P. 52.3.  Even if it did, for the relator to be
entitled to the extraordinary remedy of mandamus, he must establish:  (1) that he has
no other adequate remedy at law available; and (2) that the act sought to be compelled
is a clear and fixed duty imposed by law that is purely ministerial, as opposed to
discretionary or judicial in nature.  Eubanks v. Mullin, 909 S.W.2d 574, 576 (Tex.
App.—Fort Worth  1995, orig. proceeding).  The act that relator seeks to compel is
not one that is clearly required by law.  An indigent criminal defendant is not entitled
to a free transcription of prior proceedings for use in pursuing post-conviction habeas
corpus relief.  Id. at 576-77; Escobar v. State, 880 S.W.2d 782, 783-84 (Tex.
App.—Houston [1st Dist.] 1993, no pet.).
          The petition for writ of mandamus is denied.
          It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).